Citation Nr: 0830969	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), anxiety 
disorder, and depressive disorder, due to sexual assault in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel





INTRODUCTION

The veteran had active military service from March 16, 1979 
to April 2, 1979 and May 17, 1979 to July 12, 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for depression 
and anxiety with suicide attempt.  The claims file was 
subsequently transferred to the RO in Los Angeles, California 
and the issue was re-characterized as reflected on the cover 
page.  The veteran participated in an informal Decision 
Review Officer conference in October 2004.


FINDINGS OF FACT

1.  While the veteran reported a history of hospitalization 
for a nervous condition prior to service, the record does not 
show clear and unmistakable evidence of any psychiatric 
diagnosis prior to service.

2.  The record shows the veteran's consistent reports of an 
in-service sexual assault, in-service medical findings of 
anxiety and a suicide attempt, lay evidence of a change in 
behavior in the veteran before and after service, and 
competent medical evidence relating the veteran's current 
psychiatric diagnoses to an in-service sexual assault.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD, anxiety disorder, and 
depressive disorder was incurred in service. 38 U.S.C.A. §§ 
1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a psychiatric 
disorder due to sexual assault in service.  On his claim, he 
stated that he became depressed in June 1979.  On a November 
2003 VA medical record, he indicated that he was raped in 
service by two white men, who did not want him as a black man 
in their unit.  When he was on fire watch duty he went to the 
restroom and was raped twice by each man and told they would 
kill him if he made a sound.  After his first scream, he was 
again threatened with being killed and had a hand put over 
his mouth.  He went to the Commanding Officer (CO) but feared 
to say anything and also thought that the CO probably heard 
him scream since his office was next door.  He further noted 
that he was in the restroom recovering for 30 minutes and the 
CO should have noticed his absence.  He stated that he used 
aspirins for the pain and the incident was never reported.  
He wound up being assigned to Motivation Training and 
indicated that he did not trust authorities after that.  The 
veteran reported this incident again in a letter to Senator 
Feinstein in November 2004 noting that the incident occurred 
approximately 14 days after his enlistment.  He also 
submitted articles on men and sexual assault.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  A claimed non-combat stressor, as in this case, 
must be verified, and the veteran's uncorroborated testimony 
is not sufficient to verify a non-combat stressor. Cohen v. 
Brown, 10 Vet. App. 128, 146-147 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians: pregnancy tests or tests for sexually-
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows current psychiatric diagnoses.  Private 
medical records dated from January 1993 to January 1994 show 
the veteran reported hearing voices since 1979 and was taking 
medication for depression and psychosis.  A November 1995 VA 
medical record shows a diagnostic impression of probable 
chronic undifferentiated schizophrenia versus hypomania.  A 
May 1999 private medical record notes complaints of 
depression.  In January 2001, a private medical record notes 
the veteran had a history of using LSD but denied drug use 
for the past 14 years.  A December 2001 private medical 
record shows findings of dysthymic disorder and personality 
disorder.  A July 2005 private medical record shows a 
diagnosis of schizoaffective disorder.  An April 2006 private 
medical record shows a diagnosis of severe depressive 
disorder, PTSD, and anxiety.  VA medical records dated from 
October 2003 to August 2007 also show diagnoses of PTSD, 
chronic, with multiple suicide attempts and recurrent major 
depressive disorder.

On a November 1995 VA medical record, the veteran gave a 
vague history of being hospitalized for a "nervous 
condition" in 1972 and 1973, which would have been prior to 
service.  This does not show clear and unmistakable evidence 
of PTSD or a psychiatric diagnosis prior to service, as no 
diagnosis was noted at time of entry into service in March 
1979.  See 38 C.F.R. § 3.304(b).  For this reason, the 
veteran is considered sound at entry into service; and the 
analysis is whether his psychiatric diagnoses are directly 
incurred in service. Id.

The service medical records show on March 27, 1979 the 
veteran was seen for complaints of recurrent mid chest pain 
related to increase in anxiety and stress.  He was taking 
aspirin.  He stated that he was having problems with 
adjusting to the military environment and peer pressure and 
verbalized his need to express anger in terms of violence.  
He also noted problems with his CO.  His chest examination 
was normal.  He was recommended for evaluation of a 
personality disorder and was told to continue taking aspirin 
as needed.  A later report that day notes the veteran 
reported taking two bottles of aspirin because his "chest 
hurt."  He was taken to the emergency room.

A March 28, 1979 medical record shows a follow-up examination 
for chest pains and increase in anxiety and stress.  It was 
noted that the veteran had been seen in the emergency room 
the previous night for an apparent overdose of aspirin 
(approximately 30 tablets).  On objective evaluation, the 
veteran appeared anxious, jittery, and confused.  The 
assessment was anxiety reaction.  

The veteran was referred for clinical evaluation with a 
provisional diagnosis of suicide attempt.  The March 28, 1979 
evaluation shows the veteran reported he was not motivated to 
continue in the Navy.  He states that he slammed the door on 
his CO and was assigned a motivational tour.  He became upset 
during the motivational tour and was referred to sick call.  
He described himself as a loner prior to enlistment and was 
having difficulty adjusting to group living.  He stated that 
on March 28, 1979 he overdosed on aspirin to obtain a 
discharge.  He was found to be too unreliable and immature to 
continue.  His psychiatric history was essentially benign; he 
had difficulties with the law three times in the past for 
loitering, refusing to move on, and attempted burglary.  He 
quit school in the 11th grade because of "pressure," i.e., 
inability to keep up.  He had never run away, used marijuana 
and did not drink.  Mental status examination revealed a 
dejected, unmotivated, and unreliable 17-year old.  The 
interview revealed no evidence of psychosis, severe neurosis, 
or organic brain syndrome.  The diagnostic impression was 
inadequate personality.  It was recommended that he have an 
administrative discharge from the Navy via the Naval Aptitude 
Board, due to unsuitability.

There are no service medical records in the file for the 
veteran's second period of service from May 17, 1979 to July 
12, 1979.  The RO attempted to obtain these records in 
October 2004, but to no avail.

An acquaintance of the veteran submitted a letter in October 
2004 that he had been a friend of the family for many years 
and remembered how outgoing, attractive, and popular the 
veteran was as a young man.  The acquaintance had been very 
happy to hear that the veteran had enlisted in the Navy.  He 
recalled that he was a very ambitious and adventurous young 
man and always talked about seeing the world and doing great 
things.  However, after being gone for a short time, he 
returned a totally different person.  The acquaintance often 
asked the veteran's family members if they knew why he had 
changed so drastically and was told they did not know and to 
please not ask the veteran any questions, as questions about 
the military upset him greatly.  The acquaintance noted that 
whatever happened was traumatic enough to suddenly change 
this ambitious young man into a distant recluse who had no 
interest in anything.  Recently when asked to write a letter 
detailing what he had personally observed over these many 
years, the acquaintance was very surprised to see that the 
veteran was still suffering today, almost 30 years later. 

As the record shows the veteran's reports of sexual trauma in 
service, current psychiatric diagnoses, a suicide attempt in 
service, and lay observation of personality changes from 
before service to after, the determinative issue is whether 
there is any medical evidence relating the veteran's current 
psychiatric problems to his service.

An October 2003 VA medical record notes the veteran had been 
in psychiatric treatment almost continuously since 1980 and 
the symptoms obtained on present examination were consistent 
with sexual trauma PTSD.  The pre-eminent features were 
vigilance (related to feeling "challenged"), which appeared 
to have precipitated multiple violent outbursts.  He also 
showed features of prominent detachment and irritability.  It 
was noted that following sexual assault in the military, the 
veteran had repeated incarcerations for violent attacks on 
others he perceived as predatory.  The subjective history 
noted that the veteran left home at age 17 to join the Navy 
and following rape was hospitalized for overdose and provided 
an honorable discharge.  His assault was not reported, 
however.  He had been incarcerated 50 percent of the 
subsequent 20 years.  On mental status examination, he 
appeared genuine with no appreciable agitation or startle.  
He was slightly irritable.  The assessment was PTSD.

An October 2004 letter from a clinical psychologist and 
sexual trauma counselor at the Vet Center noted that the 
veteran had been treated since September 2004 for PTSD 
related to military sexual trauma.  The psychologist noted 
that during the short time working with the veteran, problem 
areas identified included severe ongoing depression and post-
traumatic symptoms (insomnia, sexual problems, flashbacks, 
anxiety to trigger stimuli in the environment, nightmares, 
bodily sensation memories, etc) that had interfered with the 
veteran's functioning both occupationally and otherwise.  His 
current diagnosis was PTSD, chronic, major depressive 
disorder, current, severe, and cocaine dependence (in partial 
remission).  Based on the psychologist's assessment and the 
course of treatment with the veteran and the consensus of the 
entire clinical team at the Vet Center, it was their opinion 
that the veteran's psychiatric disability was directly 
related to his sexual trauma he experienced in the course of 
his military service.

An August 2007 VA psychiatry attending note shows the veteran 
has a history of severe depression and PTSD related to 
military sexual trauma.

There is no direct evidence of any sexual assault on the 
veteran in service.  Because of the nature of sexual 
assaults, however, other sources of evidence can verify these 
occurrences, as previously noted, such as behavior changes, 
anxiety without an identifiable cause, and mental health 
treatment.  See 38 C.F.R. § 3.304(f)(3).  The service medical 
records document an increase in anxiety and chest pain with 
no objective findings to support the chest pain, as well as a 
suicide attempt.  A friend of the veteran's family submitted 
a statement that the veteran's behavior changed from outgoing 
and happy prior to service to a recluse with no interest in 
doing anything after service.  Additionally, clinical 
psychologists and psychiatrists have determined that the 
veteran's PTSD symptoms are consistent with sexual trauma.  
Given the probative value of the evidence of record, any 
remaining doubt is resolved in the veteran's favor.  For this 
reason, service connection for a psychiatric disorder to 
include PTSD, anxiety disorder, and depressive disorder, due 
to sexual assault in service is warranted.  See 38 C.F.R. 
§ 3.102.

The veteran's service connection claim for a psychiatric 
disorder, to include PTSD, anxiety disorder, and depressive 
disorder, due to sexual assault in service has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, anxiety disorder, and depressive disorder is 
granted, subject to the rules and payment of monetary 
benefits.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


